Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 1 of 9 PageID# 2972



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE                         )
       et al                                  )
                                              )
         Plaintiffs,                          )
                                              )
  v.                                          )                    Case 3:17-cv-601-MHL
                                              )
                                              )
  JASON GOODMAN                               )
       et al                                  )
                                              )
         Defendants.                          )
                                              )


         PLAINTIFFS’ MEMORANDUM IN OPPOSITION
            TO DEFENDANT GOODMAN’S MOTION
          TO COMPEL PLAINTIFF TO COMPLY WITH
         PRETRIAL ORDER AND SUA SPONTE ORDER
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to General Order 2020-3 and Local Civil Rule 7(F), respectfully submit

  this Memorandum in Opposition to defendant Jason Goodman’s (“Goodman”) motion to

  compel plaintiff to comply with pretrial order and sua sponte order. [ECF No. 185].

                                   I. INTRODUCTION

         1.      On August 1, 2019, the Court entered its Initial Pretrial Order (“IPO”) in

  this action. [ECF No. 157 (“IPO”)].

         2.      The Final Pretrial Conference was set for February 20, 2020. [IPO, ¶ 46].

         3.      Paragraphs 48 and 50 of the IPO provide as follows:




                                              1
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 2 of 9 PageID# 2973




         4.      On January 29, 2020, the Court sua sponte entered an Order that provided

  as follows:




  [ECF No. 175 (“Sua Sponte Order”)].

         5.      The Sua Sponte Order amended and/or modified the deadline in the IPO

  for, inter alia, submission of the proposed Final Pretrial Order.

         6.      No party expressed any question, concern or perceived conflict relating to

  the dates and deadlines imposed by Sua Sponte Order and/or the IPO.


                                               2
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 3 of 9 PageID# 2974



                                      II. DISCUSSION

         7.      On March 7, 2020, Plaintiff’s counsel emailed a draft of the Final Pretrial

  Order to Goodman and counsel for Defendant Negron. A copy of the email is attached as

  Exhibit “A”.

         8.      Goodman received the draft on March 7, 2020.

         9.      Counsel for Negron requested a copy of the draft Final Pretrial Order in

  Word format. The Word version of the draft Final Pretrial Order was 27 MB – too large

  to email. Accordingly, Plaintiff’s counsel delivered a Word version of the draft Final

  Pretrial Order to both counsel for Negron and Goodman via HighTail – a document

  management and file-sharing service.

         10.     Both counsel for Negron and Goodman received the Word version of the

  draft Final Pretrial Order via HighTail.

         11.     HighTail delivered the Word version of the draft Final Pretrial Order in an

  email. A copy of the HighTail email is attached as Exhibit “B”.

         12.     Counsel for Negron had no trouble whatsoever clicking the link and

  downloading the Word attachment. A copy of the download receipt received from

  HighTail is attached as Exhibit “C”.

         13.     Goodman, however, demanded that the document be delivered by email.

  At 10:54 a.m., Goodman tersely stated, “Email it Biss”.           After Plaintiff’s counsel

  explained that the document was too large to email, Goodman then told counsel to “[f]ind

  another method Biss, I refuse High tail”. Goodman then questioned Plaintiff’s counsel

  and, for no reason, insulted his integrity: “How can a Microsoft word file be too big to




                                              3
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 4 of 9 PageID# 2975



  email Biss? I find that implausible and dishonest.1      What is the file size?”    After

  Plaintiff’s counsel requested Goodman to “stop the personal attacks immediately” and

  notified Goodman that the parties “have a lot of work to get done together before trial”,

  Goodman delivered the following email:

         “In direct conflict with court orders, you are not being cooperative Mr. Biss.
         There is no way the MS Word file use to create the PDF you emailed is ‘too big to
         email’ unless you have deliberatelly [sic] embedded unnecessarily large files for
         the express purpose of being uncooperative and malicious, which is how you have
         behaving [sic] every day of this protracted and frivolous proceeding. Tell the
         judge whatever you want, but spare me your disingenuous lectures on legal ethics
         and figure out how to email the MS word file. You have already been instructed
         that High Tail is an unacceptable format. You continue to fail to make GOOD
         FAITH efforts in the course of this settlement procedure and it is my belief the
         court will be more interested in that, than in my repeated instructions that you DO
         NOT continue to behave in ways you have been instructed not to. STOP
         INCLUDING YOUR CLIENT ON EMAILS TO COUNSEL.”

  A copy of the email chain is attached as Exhibit “E”.

         13.      On March 11, 2020 at 5:14 p.m., counsel for Negron emailed comments to

  the stipulations, facts presented and triable issues.    Counsel for Negron reminded

  Goodman that:

         “We need to file this tomorrow and need your input on stipulations and any
         exhibits you intend to use. Please send those with enough time for us to
         comment before filing tomorrow by 5:00”.

  A copy of counsel’s email is attached as Exhibit “F”.




         1
               These kinds of personal attacks have been non-stop. For instance, on
  December 9, 2019, after Plaintiff filed his response to Goodman’s motion to disqualify,
  Goodman sent Plaintiff’s counsel the following email:




  A copy of the email chain is attached as Exhibit “D”.


                                              4
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 5 of 9 PageID# 2976



         14.     At 6:18 p.m. on March 11, 2020, Goodman emailed the following

  statement: “Please indicate by what authority this document is to be filed tomorrow

  [sic].” Counsel for Negron explained to Goodman that “The final pretrial conference is

  March 19, and per the initial pretrial order, the joint stipulations, etc. are due 7 days

  before. I’d be amenable to a joint motion for extension of time closer to trial date or even

  a day or two before the final pretrial” Plaintiff’s counsel replied, “Plaintiff would agree

  to extend the deadline for filing the Final Pretrial Order to March 17, provided I have Mr.

  Goodman’s parts tomorrow. I am not inclined to extend the deadline further.” A copy of

  the email chain is attached as Exhibit “G”.

         15.     On March 12, 2020 at 12:10 p.m., Plaintiff’s counsel revised the draft

  Final Pretrial Order to incorporate the comments received from counsel for Negron. A

  copy of counsel’s email is attached as Exhibit “H”.

         16.     Goodman never supplied any comments on the draft Final Pretrial Order

  or any parts to be included.

                     CONCLUSION AND REQUEST FOR RELIEF

         Goodman’s motion indicates that he “submitted” the motion on March 12, 2020.

  Plaintiff’s counsel did not receive a copy of the motion on March 12, 2020, and was not

  notified of the motion until counsel received notice of electronic filing on March 16,

  2020. The motion should be denied. It is meritless. Plaintiffs respectfully request the

  Court to note the following:

         ●       Plaintiffs and their counsel have fully complied with all Court Orders.

         ●       Counsel for Plaintiffs has not acted “in defiance of court orders”.




                                                5
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 6 of 9 PageID# 2977



         ●       Plaintiffs and their counsel have acted at all times in good faith. Counsel

  for the Plaintiffs assembled and submitted a draft of the Final Pretrial Order to all parties

  on March 7, 2020 – five (5) days before the deadline for filing. This afforded more than

  sufficient time for comments, additions, etc. Indeed, counsel for Negron timely supplied

  comments and parts that were included in the draft Final Pretrial Order that was filed by

  Plaintiff’s counsel on March 12, 2020. [ECF No. 182].

         ●       The Court’s Sua Sponte Order scheduled the Final Pretrial Conference for

  March 19, 2020. The only caveat or condition that would have obviated the need for the

  Final Pretrial Conference was “if” the parties settled the matter at the Settlement

  Conference on March 16, 2020. In his memorandum in support of motion [ECF No. 186,

  p. 2], Goodman represents to the Court that:

         “This order [the Sua Sponte Order] leaves the determination as to whether a new
         Final Pretrial Hearing will occur or not up to the outcome of the Settlement
         Hearing. This outcome could cause the Final Pretrial hearing not to occur which
         would in turn move the filing date for the FPO to April 2020 if a new trial should
         take place at all”.

  Contrary to Mr. Goodman’s suggestion, the parties’ duty to prepare and submit the

  Final Pretrial Order on March 12, 2020 – per the terms of the IPO – was not

  contingent on the outcome of the Settlement Conference scheduled for March 16.

  There was never any misunderstanding that the Final Pretrial Order was due on

  March 12. Indeed, it would have been a monumental error for the parties to have

  disregarded the IPO and waited until March 16 to file the Final Pretrial Order.

         ●       Counsel for Plaintiff has been nothing but cooperative with Goodman

  throughout this proceeding. Goodman has not identified a single “interchange” in which

  Plaintiff’s counsel was “excessively uncooperative” or “contentious”.




                                                 6
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 7 of 9 PageID# 2978



         ●       Finally, Goodman’s memorandum in support [ECF No. 186, pp. 4-5]

  makes a series of conclusory statements about Plaintiff and their counsel that are simply

  not true. Goodman claims (without a scintilla of support) that:

         “Plaintiff has repeatedly, seemingly deliberately, refused to adhere to the
         agreement made in Judge Lauck’s courtroom during the July Pretrial Conference.
         Biss continues to include unapproved parties, not agreed upon by counsel, on
         emails between counsel.”2

         “Counsel for Plaintiff has also refused to adhere to agreed upon methods of
         electronic file delivery. At the time of this filing, Biss has failed to provide an
         editable copy of the draft FPO.”3

         “Counsel for Plaintiff has repeatedly attempted to coerce Defendant Goodman
         into providing his input into this critical document on an artificially compressed
         timeline, under pressure of a wrongfully imposed deadline and at an inappropriate
         time. Biss has sent numerous emails emphasizing the importance of filing this
         document with the Court today on March 12, 2020 in conflict with paragraph 51
         of the IPO and other court orders.”4

         “Biss has employed aggressive, ‘bully tactics’ and sent these emails in what
         Defendant believes was a contrived effort to tilt this proceeding in favor of his
         client irrespective of the outcome of the Settlement Hearing or the outcome of a
         proposed oral arguments hearing on the motion to disqualify. This was done in
         coordination with an apparently deliberate effort to waste time by failing to
         provide the document in an appropriate editable format as ordered and by an
         agreed upon method.”5




         2
                 Plaintiff’s counsel copies his client on emails.

         3
                 The PDF version of the Final Pretrial Order delivered on March 7, 2020
  was editable. The Word version delivered on March 8, 2020 was editable. Goodman
  was also free to email his comments and parts of the Final Pretrial Order.

         4
                Plaintiff’s counsel did emphasize the need to comply with this Court’s
  Orders. There was no conflict, however, between the IPO and/or the Sua Sponte Order.

         5
                 Plaintiffs and their counsel are painfully aware that this motion requires
  substantial judicial resources, energy and attention to resolve. In order to properly
  respond to Goodman’s allegations and to address Plaintiffs’ good faith compliance with
  the Court’s Orders, Plaintiff’s counsel is compelled to attach to this response multiple
  exhibits and to provide a full explanation.


                                               7
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 8 of 9 PageID# 2979



         Plaintiff’s counsel has asked Goodman repeatedly to cease and desist with

  personal attacks, to no avail. For the reasons stated above, Plaintiffs respectfully request

  the Court to deny Goodman’s motion and to award Plaintiffs their attorney’s fees

  incurred in responding to this motion in the sum of $1,900.00 ($475/4 hours) to be paid

  immediately.



  DATED:         March 21, 2020



                                ROBERT DAVID STEELE
                                EARTH INTELLIGENCE NETWORK



                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                                               8
Case 3:17-cv-00601-MHL Document 187 Filed 03/21/20 Page 9 of 9 PageID# 2980



                              CERTIFICATE OF SERVICE

         I hereby certify that on March 21, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke.




                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              9
